DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 00/58953) or (US 6238582 Bl )as evidenced by KAMIJIMA (US 6,414,366) and Hattori et al. (US 8,339,752).
Regarding claim 1, Williams discloses a reactive ion beam etching method which employs an oxidizing agent in a plasma contained in an ion source to control carbonaceous deposit (e.g., polymer) formation within the ion source and on the substrate. A reactive ion beam extracted from an ion source containing a plasma having an oxidizing species may be impinged onto a sample substrate to remove (i.e., etch) 
 	Williams discloses (Fig. 2F) providing a first layer (52+54 plus redeposits of etching debris redeposited ("redep") onto sidewall structures from the operation of Fig. 2E). The first layer is disposed directly on a second layer 56 in the substrate, the second layer 56 being a continuous layer.
 	William discloses "Following removal of seed layer 54, CHF3/Ar RIBE is performed to etch gap layer 56 anisotropically while also removing redeposition from the sidewalls. More particularly, first a CHF3/Ar ion beam is directed at the substrate at a low angle (e.g., 0 degrees-20 degrees or, more generally, in the range of about 0 degrees to about 45 degrees) to preferably etch about 125 nm (i.e., about one-half the total thickness) of alumina gap layer 56 (FIG. 2C). Then, the substrate is shuttered from the CHF3/Ar ion beam, rotated to a high angle of incidence (e.g., 60 degrees-90 degrees), and exposed to the CHF3/Ar ion beam at the high angle of incidence (e.g., 60 
Williams discloses the second layer 56 being a continuous layer extending under a portion of the first layer i52+54l and having an UQQer surface that is exQosed vvithin the holes in the first layer; "Then, the substrate is again shuttered from the CHF3/Ar ion beam, rotated again to a high incidence angle, and exposed to the CHF3/ Ar ion beam at the high angle to remove any sidewall redep generated during the previous step (FIG. 2F}" which reads on directing first ions in a first exposure to the first layer and the upper surface of the second layer along a trajectory, the trajectory forming a non-zero angle of incidence with respect to a perpendicular to a substrate plane, wherein the trajectory is aligned along a first direction within the plane of the :;ubstrate, the first exposure comprising a reactive ion etch, wherein the set of holes are selectively etched (to remove the redep) along the first direction with respect to a second direction, perpendicular to the first direction, and wherein, after the first exposure, the set of holes 
It is noted that Williams does not expressly disclose "the first layer comprising at least one hole ".
However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to understand that in manufacturing a thin film magnetic head on wafer there is more than one head on each wafer and the individual heads are positioned on the wafer in a X-Y matrix array as evidenced by KAMIJIMA Figures 1-2, 5-6, where each magnetic head might have a rectangular geometry from a top view as evidenced by Hattori (Fig. 6) (Col.8, line 62).
In such a case the spaces formed between the poles (magnetic heads) of Williams do define a set of holes (at least one hole) between consecutive poles, the holes having a first spacing between adjacent holes of the set of holes.
Fig. 2F of Williams, at least suggests directing first ions in a first exposure to the layer along a trajectory, the trajectory forming a non-zero angle of incidence with respect to a perpendicular to a substrate plane, wherein the trajectory is aligned along a first direction within the plane of the substrate, the first exposure comprising a reactive ion etch as evidenced by KAMIJIMA and Hattori, wherein a projection of the trajectory in the substrate plane is parallel the first direction, wherein the trajectory forms a non-zero angle of incidence with respect to a perpendicular to the substrate plane. Williams is concerned about removing a thickness of the deposits on the sidewalls. Williams discloses "the substrate is shuttered from the CHF3/ Ar ion beam, rotated to a high angle of incidence ( e.g., 60 degrees -90 degrees), and exposed to the CHF3/Ar ion 
Williams clearly teaches removing polymeric material from only one specific vertical sidewall of a feature including a vertical sidewall of a hole in a layer on a substrate. The material is removed in a first exposure to the layer along a trajectory, the trajectory forming a non-zero angle of incidence with respect to a perpendicular to a substrate plane, wherein the trajectory is aligned along a first direction within the plane of the substrate, the first exposure comprising a reactive ion etch, wherein the set of holes are selectively etched along the first direction with respect to a second direction, perpendicular to the first direction. As a result the set of holes are characterized by a second spacing along the first direction, less than the first spacing since only one side of the holes has been enlarged by the selective removal of Williams.
Regarding claim 3, Williams after the first exposure (Fig. 2F) in Fig. 2J, performs an etch to transfer the set of holes into the second layer 58, wherein the etch takes place in a vertical direction along the perpendicular to the plane of the substrate.

As to claims 5, the holes formed between the poles of Williams could be used for any purpose including a contact with environment.
As to claim 6, the poles of Williams also define trenches separating the poles and would be characterized by a first spacing.  Since the method performs the same directional etching to the holes as described above; therefore, the array of trenches being etched would also characterized by a second spacing along the first direction, less than the first spacing.
As to claims 7, at the time of Fig. 2F is depicted, the holes are etched only in the direction of the ion beam.
As to claims 8, the etching of Williams shifts positions associated the trenches since the etching is selective to one side of the trenches only.
6. 	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO 00/58953) as evidenced by KAMIJIMA (US 6,414,366) and Hattori et al. (US 8,339,752) as as applied to claim 1 above, and further in view of Erokhin et al. (US 2009/0084757)..
With respect to claim 2, it is noted that Williams is silent about a ribbon beam.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Williams by using any shape ion beam including a ribbon beam that has a large width/height aspect ratio because Erokhin teach it conventional to do so.
One of ordinary skill in the art would have been motivated to select a ribbon beam that has a large width/height aspect ratio when only a ribbon shaped area needs to be processed on the wafer, since such a modification would have involved a mere change in the shape of a component. A change of shape is generally recognized as being within the ordinary level of skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10008384 and claims 1-10 of the U.S. Patent No. 11043380. Although the claims at issue are not identical, they are not patentably distinct from each other because they all describe steps of patterning a substrate by using directional ions etching of a layer having holes that formed directly on a second layer to modify the dimension of the holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



1/25/2022